DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 08/24/2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
4.	Authorization for this examiner’s amendment was given in an interview with Bradley D. Lytle (Reg. No. 40073) and Michael Monaco (Reg. No. 52041) on 11/10/2021.

The application has been amended as follows: 
In claims:
Please amend the claims as follow:

1. (Currently Amended)  An electronic device for wireless communication, comprising processing circuitry configured to perform control to:
and
perform beamforming-based sidelink communication with the another user equipment,
wherein at least one of a transmission beam and a reception beam for the sidelink communication is determined based on a measurement with respect to the reference signal,
wherein the processing circuitry is further configured to determine a beam management mode for the sidelink communication, 
wherein the beam management mode comprises:
a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal; and
a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal.



2. (Original)  The electronic device according to claim 1, wherein the processing circuitry is configured to perform control to transmit, on a plurality of beams, a plurality of reference signals which respectively correspond to the plurality of beams to the another user equipment.



4. (Previously Presented)  The electronic device according to claim 1, wherein the processing circuitry is further configured to perform control to transmit to or receive from the another user equipment at least one of the following information:
a type of the reference signal;
a time-frequency resource position of the reference signal; or
a beam identification corresponding to the reference signal.

5. (Canceled)

6. (Previously Presented)  The electronic device according to claim 1, 
wherein the processing circuitry is further configured to perform control to acquire position information of the another user equipment and/or provide position information of a current user equipment to the another user equipment, and
wherein the determination of at least one of the transmission beam or the reception beam is further based on the position information.

7. (Previously Presented)    The electronic device according to claim 6, wherein the position information comprises longitude and latitude, orientation and speed, and/or


8. (Canceled)

9. (Currently Amended)  The electronic device according to claim 1, wherein the processing circuitry is further configured to perform control to perform a reception beam scan, based on sidelink communication through a current reception beam failing.
 



10. (Currently Amended)    The electronic device according to claim 1, 
wherein the processing circuitry is configured to determine the beam management mode based on stability of the sidelink, and/or
wherein the processing circuitry is further configured to perform control to transmit indication information related to the beam management mode to the another user equipment.


12. (Original)  The electronic device according to claim 1, wherein the reference signal is transmitted using a resource allocated by a base station.

13. (Canceled)

14. (Currently Amended)  The electronic device according to claim 1, wherein the processing circuitry is configured to perform control to receive the reference signal from the another user equipment, and the processing circuitry is further configured to perform control to receive at least one of the following information transmitted by a base station:
a type of the reference signal;
a time-frequency resource position of the reference signal; or
a beam identification corresponding to the reference signal.

15. (Original)  The electronic device according to claim 1, wherein the processing circuitry is configured to perform control to transmit the reference signal to the another user equipment, and the processing circuitry is further configured to:
perform control to receive feedback information transmitted by the another user equipment based on the measurement with respect to the reference signal; and
determine the transmission beam based on the feedback information.

16. (Canceled)

perform control to perform the measurement with respect to the reference signal; and
determine the reception beam based on the measurement with respect to the reference signal.

18. – 19. (Canceled)

20. (Original)  The electronic device according to claim 1, wherein the processing circuitry is configured to perform control to periodically transmit, on a plurality of beams, a plurality of reference signals which respectively correspond to the plurality of beams to the another user equipment.

21. – 22. (Canceled)

23. (Original)  The electronic device according to claim 1, wherein the processing circuitry is configured to perform control to perform measurement with respect to a plurality of reference signals which are periodically transmitted by the another user equipment on a plurality of beams and which respectively correspond to the plurality of beams.



25. – 28. (Canceled)

29. (Currently Amended)  The electronic device according to claim 1, 
wherein the processing circuitry is further configured to determine a recovery mode for the sidelink communication based on service requirements, 
wherein the recovery mode comprises one of: 
a reselect-request recovery mode, 
a multi-beam mode, or 
a beam widening mode.

30. – 31. (Canceled)

32. (Currently Amended)  A wireless communication method, comprising:
transmitting to or receiving from another user equipment a reference signal for a sidelink; and
performing beamforming-based sidelink communication with the another user equipment,
and a reception beam for the sidelink communication is determined based on measurement with respect to the reference signal,
wherein the method further comprises determining a beam management mode for the sidelink communication, and
wherein the beam management mode comprises:
a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal; and
a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal.



33. – 36. (Canceled)

37.  (Currently Amended)  A non-transitory computer readable program product containing instructions for causing an electronic device to perform a wireless communication method, the method comprising:
transmitting to or receiving from another user equipment a reference signal for a sidelink; and
performing beamforming-based sidelink communication with the another user equipment,
and a reception beam for the sidelink communication is determined based on measurement with respect to the reference signal,
wherein the method further comprises determining a beam management mode for the sidelink communication, and
wherein the beam management mode comprises:
a first mode, in which both the transmission beam and the reception beam are determined based on the measurement with respect to the reference signal; and
a second mode, in which only one of the transmission beam and the reception beam is determined based on the measurement with respect to the reference signal.




Allowable Subject Matter
5.	Claims 1-4, 6-7, 9-10, 12, 14-15, 17, 20, 23-24, 29, 32 and 37 are allowed.
6.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Schubert et al. does not teach or suggest transmit to or receive from another user equipment at least one reference signal for a sidelink; and perform beamforming-based sidelink communication with the another user equipment, wherein at least one of a transmission beam 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631